DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 3B, drawing element 62 is missing a lead line to designate the first floor surface.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 recite “first and second arcuate projections positioned respectively on opposite sides of each said segment, each said arcuate projection facing an axis extending through said central space and extending lengthwise along each said segment, each said arcuate section having a semi-circular cross section taken parallel to said axis, said semi-circular cross section extending over at least a portion of said arcuate projection”.  What does Applicant mean by “each said arcuate section”?  Applicant has not previously recited an arcuate section but rather has recited an arcuate projection.  Applicant does recite a “semi-circular cross section”.  Is Applicant reciting an arcuate projection or an arcuate section in reference to the semi-circular cross-section?  As it is not clear what Applicant is trying to claim, Examiner will interpret these claims as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamasa Chinese Patent No. CN 2,556,454 Y.

With regard to claim 1, Takamasa discloses a coupling for connecting pipe elements, said coupling comprising:
a plurality of segments (at 10, 10) attached to one another end to end surrounding a central space;
adjustable attachment members (at 14, 14) positioned at opposite ends of each said segment for attaching said segments to one another;
first and second arcuate projections (at 11, 12) positioned respectively on opposite sides of each said segment, each said arcuate projection facing an axis extending through said central space and extending lengthwise along each said segment, each said arcuate section having a 

With regard to claim 31, and as seen in Figure 3 below, Takamasa discloses a pipe element (at 20) for use with a pipe coupling comprising a plurality of segments attached to one another end to end surrounding a central space for receiving said pipe element, at least a first arcuate projection positioned on one side of said coupling and facing an axis extending through said central space, said arcuate projection having a semi-circular cross section taken parallel to said axis, said pipe element comprising:
a sidewall surrounding and defining a bore, said sidewall having an outer surface facing away from said bore;
a groove (at 21) positioned in said outer surface of said sidewall, said groove extending circumferentially around said bore, said groove comprising:
a first side surface contiguous with a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore;
a second side surface contiguous with a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis extending coaxially through said bore.
Note: the pipe coupling is not a part of the claimed invention of a pipe element.


    PNG
    media_image1.png
    678
    473
    media_image1.png
    Greyscale


With regard to claim 33, and as seen in Figure 3 above, Takamasa discloses wherein said groove has a semi-circular cross sectional shape comprising said first 90° circular arc and said second 90° circular arc.

Claim(s) 1-6, 10-14, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dole et al U.S. Patent Application Publication No. 2005/0242585 A1.

With regard to claim 1, Dole et al disclose a coupling for connecting pipe elements, said coupling comprising:
a plurality of segments (at 16, 18) attached to one another end to end surrounding a central space;
adjustable attachment members (at 20, 22) positioned at opposite ends of each said segment for attaching said segments to one another;
first and second arcuate projections (at 30, 30) positioned respectively on opposite sides of each said segment, each said arcuate projection facing an axis extending through said central space and extending lengthwise along each said segment, each said arcuate section having a semi-circular cross section taken parallel to said axis, said semi-circular cross section extending over at least a portion of said arcuate projection (see area at 52, 60 in Figure 5A).

With regard to claim 2, Dole et al disclose wherein at least one of said arcuate projections comprises at least one clearance relief region (at 42) positioned adjacent to an end of one of said segments.

With regard to claim 3, Dole et al disclose wherein said at least one clearance relief region (at 42 – see Figure 2) comprises a surface of increasing radius of curvature on said one arcuate projection, said surface of increasing radius of curvature facing said axis.



With regard to claim 5, Dole et al disclose wherein each one of said arcuate projections on each of said segments comprises a first and a second clearance relief region (at 42, 42 – see Figure 2) positioned adjacent respectively to a first and a second end of each of said segments.

With regard to claim 6, Dole et al disclose wherein each one of said first and second clearance relief regions (at 42, 42 – see Figure 2) comprises a surface of increasing radius of curvature, said surfaces of increasing radius of curvature facing said axis.

With regard to claim 10, Dole et al disclose at least one attachment member (at 20, 22) located at an end of each said segment.

With regard to claim 11, Dole et al disclose wherein said attachment members comprise lugs (at 20, 22) extending outwardly from each said segment, each said lug defining a hole for receiving a fastener (see Figure 2).

With regard to claim 12, Dole et al disclose attachment members (20, 20, 22, 22) located at opposite ends of each said segment.



With regard to claim 14, Dole et al disclose further comprising a ring seal (at 40) positioned within said central space, said ring seal having an outer surface supporting said segments in spaced apart relation sufficient to permit insertion of said pipe elements into said central space, said attachment members holding said segments in contact with said ring seal.

With regard to claim 31, and as seen in Figure 14 below, Dole et al disclose a pipe element for use with a pipe coupling comprising a plurality of segments attached to one another end to end surrounding a central space for receiving said pipe element, at least a first arcuate projection positioned on one side of said coupling and facing an axis extending through said central space, said arcuate projection having a semi-circular cross section taken parallel to said axis, said pipe element comprising:
a sidewall (sidewall between 130 and 140) surrounding and defining a bore (bore on side of 140), said sidewall having an outer surface (outer surface next to 134) facing away from said bore;
a groove (groove in 130) positioned in said outer surface of said sidewall, said groove extending circumferentially around said bore, said groove comprising:
a first side surface contiguous with a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore;

Note: the pipe coupling is not a part of the claimed invention of a pipe element.


    PNG
    media_image2.png
    290
    887
    media_image2.png
    Greyscale


With regard to claim 33, and as seen in Figure 14 above, Dole et al disclose wherein said groove has a semi-circular cross sectional shape comprising said first 90° circular arc and said second 90° circular arc.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al U.S. Patent No. 6,196,039.

With regard to claim 31, and as seen in Figure 9 below, Williams et al disclose a pipe element (at 208) for use with a pipe coupling comprising a plurality of segments attached to one another end to end surrounding a central space for receiving said pipe element, at least a first arcuate projection positioned on one side of said coupling and facing an axis extending through said central space, said arcuate projection having a semi-circular cross section taken parallel to said axis, said pipe element comprising:
a sidewall surrounding and defining a bore (bore of 208), said sidewall having an outer surface (at 240) facing away from said bore;

a first side surface contiguous with a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore;
a second side surface contiguous with a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis extending coaxially through said bore.
Note: the pipe coupling is not a part of the claimed invention of a pipe element.


    PNG
    media_image3.png
    679
    1024
    media_image3.png
    Greyscale


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamasa in view of Dole et al.

With regard to claim 2, Takamasa discloses the claimed invention but does not disclose that at least one of said arcuate projections comprises at least one clearance relief region positioned adjacent to an end of one of said segments.  Dole et al teach that at least one of said arcuate projections comprises at least one clearance relief region (at 42) positioned adjacent to an end of one of said segments which provides a mechanical advantage where the clearance relief region creates a wedging action which effects a connection between the pipes while reducing the force required to bring the attachment members together therefore allowing large diameter and heavy pipes to be connected (paragraph 31, lines 9-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of said arcuate projections comprise at least one clearance relief region positioned adjacent to an end of one of said segments to provide a 

With regard to claim 3, Takamasa in view of Dole et al disclose wherein said at least one clearance relief region (at 42 of Dole et al) comprises a surface of increasing radius of curvature on said one arcuate projection, said surface of increasing radius of curvature facing said axis.

Claim(s) 15-22 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dole et al.

With regard to claim 15, Dole et al disclose in combination, a pipe element (at 14) and a coupling (see Figure 2) for joining said pipe element to another pipe element, said pipe element comprising:
a sidewall (sidewall of 14) surrounding and defining a bore, said sidewall having an outer surface facing away from said bore (at 14a); and
a groove (at 66) positioned in said outer surface (outer surface next to 64) of said sidewall, said groove extending circumferentially around said bore, and
said coupling comprising:
a plurality of segments (at 16, 18) attached to one another end to end surrounding a central space;

first and second arcuate projections (at 30, 30) positioned respectively on opposite sides of each said segment, each said arcuate projection facing an axis extending through said central space and extending lengthwise along each said segment, each said arcuate section having a semi-circular cross section taken parallel to said axis, said semi-circular cross section extending over at least a portion of said arcuate projection (see area at 52, 60 in Figure 5A).
Dole et al do not disclose that the groove of pipe element 14 comprises a first side surface contiguous with a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore; and a second side surface contiguous with a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis extending coaxially through said bore.
However, Dole et al teach an alternate embodiment of the groove in Figure 14 (as shown above) with a first side surface contiguous with a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore; and a second side surface contiguous with a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the groove in Figure 5A with the groove in Figure 14 to provide a different groove configuration to produce a wedging action between the projections and the groove to provide a more secure connection and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 16, Dole et al disclose a third floor surface contiguous with both said first and second floor surfaces, said third floor surface comprising a flat surface (see Figure 14 above).

With regard to claim 17, Dole et al disclose wherein said groove has a semi-circular cross sectional shape comprising said first 90° circular arc and said second 90° circular arc (see Figure 13).

With regard to claim 18, Dole et al disclose wherein at least one of said arcuate projections comprises at least one clearance relief region (at 42 - Figure 2) positioned adjacent to an end of one of said segments.

With regard to claim 19, Dole et al disclose wherein said at least one clearance relief region (at 42 - Figure 2) comprises a surface of increasing radius of curvature on said one arcuate projection, said surface of increasing radius of curvature facing said axis.

With regard to claim 20, Dole et al disclose wherein said coupling comprises no more than two said segments (at 16, 18 - Figure 2).

With regard to claim 21, Dole et al disclose wherein each one of said arcuate projections on each of said segments comprises a first and a second clearance relief region (at 42, 42 – Figure 2) positioned adjacent respectively to a first and a second end of each of said segments.

With regard to claim 22, Dole et al disclose wherein each one of said first and second clearance relief regions (at 42, 42) comprises a surface of increasing radius of curvature, said surfaces of increasing radius of curvature facing said axis.

With regard to claim 26, Dole et al disclose at least one attachment member (at 20, 22 – Figure 2) located at an end of each said segment.



With regard to claim 28, Dole et al disclose attachment members (at 20, 20, 22, 22 – Figure 2) located at opposite ends of each said segment.

With regard to claim 29, Dole et al disclose wherein said attachment members comprise lugs (at 20, 20, 22, 22 – Figure 2) extending outwardly from opposite ends of each said segment, each said attachment lug defining a hole for receiving a fastener (see Figure 2).

With regard to claim 30, Dole et al disclose further comprising a ring seal (at 40 – see Figures 2 and 5A) positioned within said central space, said ring seal having an outer surface supporting said segments in spaced apart relation sufficient to permit insertion of said pipe elements into said central space, said attachment members holding said segments in contact with said ring seal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 10,190,707. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of a coupling with a plurality of segments, adjustable attachment members, first and second arcuate projections, first and second relief grooves and first and second shoulders as presently claimed in the current application along with the independently and dependently claimed limitations of claims 1 and 7-9 are merely a broadened form of the limitations as disclosed in claims 1, 12 and 13 of patent ‘707.

Claims 15 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 10,190,707 in view of Figure 14 of Dole et al U.S. Patent Application Publication No. 2005/0242585.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the recitation of a pipe element in combination with a coupling as recited in claims 15 and 23-25 of the instant application is obvious in view of the combination of elements as recited in claims 1, 12 and 13 of Patent ‘707 in combination with the pipe element of Figure 14 of Dole et al ‘585.

Conclusion
Rung and Ikeda are being cited to show examples of a coupling with a plurality of segments, adjustable attachment members and first and second arcuate projections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANNIE C KEE/Examiner, Art Unit 3679